DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for comparing Optical Time-Domain Reflectometric (OTDR) signatures for optical fiber recognition ‘comparing the backscattering pattern of said second span to the set of backscattering patterns of said first span to determine if the backscattering pattern of said second span matches one of the backscattering patterns of said set; wherein said second span is determined to be the same as said first span if a match is found,’ in combination with the rest of the limitations of claim 1.  Claims 2-7 are allowed at least by virtue of their dependency from claim 1.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an OTDR system for comparing Optical Time-Domain Reflectometric (OTDR) signatures for optical fiber recognition ‘a processing unit comprising: OPT-183US-34-a signature recognition module comprising a comparison engine configured for comparing the backscattering pattern acquired over a second span of the second optical fiber link and corresponding to at least a portion of said OTDR trace, to the set of backscattering patterns of said first span to determine if the backscattering pattern of said second span matches one of the backscattering patterns of said set, wherein said second span is determined to be the same as said first span if a match is found,’ in combination with the rest of the limitations of claim 8.  Claims Claims 9-13 are allowed at least by virtue of their dependency from claim 8.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an OTDR system for comparing Optical Time-Domain Reflectometric (OTDR) signatures for optical fiber recognition ‘a processing unit configured for: comparing backscattering pattern acquired over a first span of said first optical fiber link and corresponding to at least a portion of OTDR trace, to said pre-recorded backscattering pattern of said second span to determine if the backscattering pattern of said first span matches the backscattering patterns of said second span, wherein said second span is determined to be the same as said first span if a match is found; and if no match is found, tuning an OTDR laser source of said OTDR acquisition device to a different value of laser center wavelength to perform another OTDR acquisition and repeating the comparing step to find a match,’ in combination with the rest of the limitations of claim 14.  Claims 15-17 are allowed at least by virtue of their dependency from claim 14.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to perform the steps of: ‘comparing the backscattering pattern of said second span to the set of backscattering patterns of said first span to determine if the backscattering pattern of said second span matches one of the backscattering patterns of said set; wherein said second span is determined to be the same as said first span if a match is found,’ in combination with the rest of the limitations of claim 18.  Claims 19-22 are allowed at least by virtue of their dependency from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886